Citation Nr: 1412598	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  03-22 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, other than PTSD, to include nervousness, anxiety, and a sleeping problem.

2.  Entitlement to service connection for a hernia.

3.  Entitlement to service connection for a back disability, including a twisted spine.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran had active service from October 1960 to October 1964.

These claims come before the Board of Veterans' Appeals (Board) on appeal of a September 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  

In February 2007, the Board reopened the claim of entitlement to service connection for a back disability, including a twisted spine, and remanded the back claim and the other remaining claims for further development and adjudication. 

In July 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of these proceedings has been associated with the claims file. 

In December 2012, the Board dismissed claims of entitlement to service connection for joint problems, arthritis, rheumatism, and bursitis; skin fungus, psoriasis, rashes, loss of toenails and hair; loss of teeth; a stomach disability manifested by digestive problems; a right knee disability; and a left knee disability, and remanded the remaining claims for additional development.

In August 2013, the Board denied service connection for PTSD and remanded the issues of entitlement to service connection for an acquired psychiatric disability other than PTSD, hernia, and a back disability for further development.

This appeal was processed using the a paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for a hernia and psychiatric disability other than PTSD are remanded to the RO via the Appeals Management Center (AMC) and are discussed in the REMAND section of this decision.


FINDING OF FACT

A back disability, including a twisted spine, has not been shown to have had its onset in service or within one year of service, nor is such disability shown to have been caused or aggravated by active military service.


CONCLUSIONS OF LAW

The criteria for an award of service connection for a back disability, including a twisted spine, have not been met.  38 U.S.C.A. §§ 1110, 1131, (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA.

In letters dated in December 2001, August 2003, March 2005, and February 2007, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(b) (2013).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Complete notice was not issued prior to the initial adjudication on appeal.  However, fully compliant notice was later issued in a February 2007 communication, and the claims were thereafter readjudicated.  Accordingly, any timing deficiency has here been appropriately cured.  Mayfield, 444 F.3d 1328 (Fed. Cir. 2006). 

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2013).  VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was given multiple VA examinations that, taken together, are fully adequate to decide the claims.  In this regard, the Board notes that, while the earlier examinations were inadequate, the October 2013 examiner reviewed the Veteran's claims file and medical records, and provided opinions backed by reasoned rationales substantiating the opinions offered.    

The United States Court of Appeals for Veterans Claims has interpreted the provisions of 38 C.F.R. § 3.103(c)(2) (2013) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  At the Veteran's hearing the issues were identified, including the evidence needed to substantiate the claim.  There was a discussion of possible evidence that could substantiate the claims and that discussion lead to the Board August 2013 remand.

The August 2013, remand was for efforts to obtain records relating to the Veteran's reported hernia surgery in 1970, as identified by the February 2013 VA examiner, and in order to obtain additional VA opinions regarding the Veteran claim disabilities.  The Veteran was contacted in September 2013 and reported that the records of the 1970 surgery had been destroyed after seven years.  In addition, adequate VA opinions were provided in October 2013.  As such, the Board finds that there was substantial compliance with the terms of the Board's remand requests.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).




II.  Analysis.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  

Service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  

Service connection may also be granted for listed chronic diseases when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Under § 3.303(b), an alternative method of establishing the second and/or third elements of service connection for a listed chronic disease is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a)).  Arthritis is a chronic disease for these purposes, but hernia or other acquired psychiatric disability (other than psychosis) are not.

Lay persons may provide evidence of diagnosis and nexus under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran contends that his current back disability arose from a fall aboard ship during service.  The Veteran testified that he injured his back in service when he slipped and fell while carrying live ammunition projectiles.  He stated that he never went to sick call, but self-medicated with alcohol, because he did not want to be discharged from service.  The Veteran's service treatment records do not show any treatment for or diagnosis of a back disability or injury.  

In May 2011, the Veteran was examined by VA and diagnosed with lumbosacral spinal stenosis.  The examiner provided a negative nexus opinion because a review of the service treatment records did not disclose evaluation or treatment for a low back condition.  The Veteran reported a history of injury in the Navy in 1962 .  While  carrying a projectile, the Veteran reported falling on his back.  He stated that it felt like somebody put a branding iron in his back.  Medical records reviewed by the examiner indicated that the Veteran had a motor vehicle accident in June 1980 and lumbar laminectomy and fusion in 1976.  The Veteran was reported to have done very well post-operatively and was able to return to work without any limitation.  Spine x-rays in January 1981 showed solid posterolateral arthrodesis bilaterally and evidence of old anterior compression fracture of Ll.  After examination, the examiner noted that the Veteran had undergone spinal laminectomy and fusion surgery in 1976, but also found that there was considerable time between military discharge in 1964 and the 1976 surgery.  The examiner found that there was no continuity in the medical records in the 1964 to 1976 time frame to support a strong connection between the events in the Veteran's military career and the spinal surgery.  

At a second back examination in February 2013, the same examiner provided a negative nexus opinion and stated that the rational for this opinion remained the same as that provided in May 2011.  As these opinions did not take the Veteran's reports of injury in service into account, the matter was remanded for additional opinion.  

An addendum opinion, dated in October 2013, was completed.  The examiner indicated that the Veteran's claims file was available and reviewed in connection with the examination and report.  The Veteran was diagnosed with lumbosacral spinal stenosis, 1976.  

After reviewing the Veteran's medical records and contentions, the examiner found that the Veteran's chronic back disability, spinal stenosis of the LS spine, was less likely as not (less than 50/50 probability) caused by his military service.  The examiner explained that a detailed review of Veteran's service treatment records did not disclose evaluation or treatment for a low back pain condition.  There was considerable time between military discharge in 1964 and when the Veteran reportedly underwent spinal laminectomy and fusion surgery in 1976 (per records report only) and no continuity of medical records in the 1964 to 1976 timeframe to support a strong connection between the Veteran's self-reported events in the military and having an indisputable medical event such as the spinal surgery.  

The examiner specifically stated that his conclusions were reached after reviewing the entirety of past records including the service treatment records and the Veteran's statements in support of his claim.  Not only was there no STR evidence of a back condition during the Veteran's military service which ended in 1964 but there was no nexus medical evidence in the interim until 1976 timeframe in which historical medical statements are made referring to the onset of a chronic back condition no earlier than 1966.  The examiner noted that a separate statement by the Veteran dated the onset to around 1970.  The Veteran's other statement purporting onset of chronic low back condition to a lifting incident about 1962 was noted to be only one piece of evidence considered.  In sum, looking at the entirety of evidence, the examiner found that the Veteran's spinal stenosis of the LS spine was less likely as not (less than 50/50probability) caused by his military service.

Analysis

The record clearly shows that the Veteran has a current back disability diagnosed as spinal stenosis.  The question for consideration is whether this disability is related to service.  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  Nieves-Rodriguez, 22 Vet. App. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

In this case, the VA examiners that reviewed the Veteran claims file and were apprised of his medical history and the Veteran's contentions regarding his in-service fall and other experiences.  After examination and review, the the most recent opinion taken as a whole, considered an accurate and complete history, was definitive and was supported by an adequate rationale.  The rationale took into account the Veteran's reports, but noted their inconsistency as well as the treatment records.

The Veteran is competent to testify that he injured his back during service; he has; however, provided contradictory reports as to whether the injury resulted in an ongoing back disability.  He has told VA care providers that the disability began some years after service, while he has testified during his pursuit of VA benefits that the disability began in service.  Given the contradictory statements, and the absence of any findings or documented complaints in service or in the years immediately following service are not deemed credible.

The most probative evidence in this cases consists of the service and post service treatment reocrds and medical opinions.  Reasonable doubt does not arise and the claim, the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a back disability, including a twisted spine, is denied.


REMAND

The most recent medical opinion was that the Veteran's hernia disability was less likely than not related to service.  The examiner noted the Veteran's reports of hernia in service, but cited the report that the Veteran did not have hernia surgery until 1970.  It is not apparent why the delay in surgery meant that the claimed hernias were not incurred in service.  The Board cannot substitute its own medical opinions for those of medical professionals.  

The psychiatric examiner opined that the Veterans current mood disorder was, at least in part, due to pain related to the claimed back and hernia disabilities.  Adjudication of the psychiatric disability claim must be deferred pending adjudication of the hernia claim.

Accordingly, the case is REMANDED for the following:

1.  Ask the previous examiner, or another physician to clarify whether a current hernia disability, at least as likely as not, is the result of a disease or injury in service.

The examiner should specifically clarify whether the Veteran could have had a hernia in service that did not require surgery until 1970.

If the examiner rejects the Veteran's reports of in-service hernia, the examiner should provide reasons for doing so.

2.  If the benefits sought on appeal remain denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


